DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/06/2022 has been entered.
Claims 1-26 are pending in this application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 06/06/2022.
It is noted that the amended claims and specification are of low legibility for visual recognition and consideration. Applicant is reminded that legibility requires a high contrast, with black lines and a white background.  If the number or nature of the amendments or the legibility of the application papers renders it difficult to consider the application, or to arrange the papers for printing or copying, the Office may require the entire specification, including the claims, or any part thereof, be rewritten.  See MPEP 608.01 and 37 C.F.R. 1.125.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 5, there is no antecedent basis in the specification for "a tab disposed only on the lateral segment adjacent to the upper end of the tongue";
In claim 14, there is no antecedent basis in the specification for "a tab disposed only on the lateral segment adjacent to the upper end of the tongue";
In claim 18, there is no antecedent basis in the specification for "a tab disposed only on the lateral segment adjacent to the upper end of the tongue".
Claim Objections 
Claim 18 objected to because of the following informalities:
In claim 18, lines 9-10, "the being tongue asymmetric" appears to read "the tongue being asymmetric". 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 23 recites the limitation "the inner-most surface".  There is insufficient antecedent basis for this limitation in the claim.  Claim 23 has previously defined an inner surface.  It is unclear whether the inner-most surface is referring to the previously defined inner surface or a different inner surface.  For examination purposes examiner has interpreted "the inner-most surface" as "an inner-most surface" which may be the same or different from the previously defined inner surface.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 is dependent from claim 10, but fails to further limit the subject matter of claim 10.  The claimed subject matter has already been set forth in amended claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US 2005/0229436 A1).
Regarding claim 1, Bock discloses a skate (skate 10, 12; figs. 1A, 1B; para. 0074) for a foot of a wearer, the foot having a top surface, a bottom surface, a medial side, and a lateral side (a human foot inherently having a top surface, a bottom surface, a medial side, and a lateral side), the skate comprising: 
a boot (boot 112; fig. 4A; para. 0133) having a shell (enclosure for a foot, not including the tongue; figs. 1A, 4A; paras. 0077, 0133) with a bottom portion (see annotated 4A; paras. 0077, 0133) shaped to enclose the bottom surface of the foot (see annotated fig 4A; paras. 0077, 0133), a lateral side portion (corresponding to lateral tongue portion 120, which extends outwardly from the central tongue portion substantially away from the sagittal plane of the user; see fig. 4B and annotated fig 4A; paras. 0065-0066, 0135) shaped to enclose the lateral side of the foot (see fig. 4B and annotated fig 4A; para. 0135), and a medial side portion (corresponding to medial tongue portion 118, which extends outwardly from the central tongue portion substantially towards the sagittal plane of the user; see fig. 4B and annotated fig 4A; paras. 0065-0066, 0135) shaped to enclose the medial side of the foot (see fig. 4B and annotated fig 4A; para. 0135), the boot including a toe portion to cover toes of the wearer (see annotated fig. 4A); and 
a tongue (tongue 111; figs 4A-4B; para. 0135) engaged to the boot and extending along a length between an upper end of the tongue and a lower end of the tongue adjacent to the toe portion of the boot (see annotated fig. 4A; para. 0135), the tongue having a medial edge (corresponding to medial tongue portion 118, which extends outwardly from the central tongue portion substantially towards the sagittal plane of the user; see annotated fig. 4B; paras. 0065-0066, 0135) adjacent to the medial side portion of the shell (see annotated fig. 4B; para. 0135) and a lateral edge (corresponding to lateral tongue portion 120, which extends outwardly from the central tongue portion substantially away from the sagittal plane of the user; see annotated fig.4B; paras. 0065-0066, 0135) adjacent to the lateral side portion of the shell (see annotated fig. 4B; para. 0135), a longitudinal center axis of the tongue (see annotated fig. 4B; para. 0135) extending between the upper and lower ends (see annotated fig. 4B; para. 0135), the tongue being asymmetric relative to the longitudinal center axis (tongue 11 is asymmetrical along the longitudinal center axis; see annotated fig. 4B; paras. 0135, 0137), the tongue having a recessed segment with a recessed medial edge (see fig. 4A and annotated fig. 4B), the recessed medial edge being closer to the longitudinal center axis than a remainder of the medial edge (a bottom portion of the medial edge; see fig. 4A and annotated fig. 4B), the recessed medial edge of the recessed segment defining a cut-out (see fig. 4A and annotated fig. 4B) in the tongue that extends between a first point on the medial edge and a second point on the medial edge (see annotated fig. 4B), the first point being spaced apart from the upper end of the tongue (see annotated fig. 4B) and the second point being spaced apart from the lower end of the tongue (see annotated fig. 4B), the cut-out delimiting a void (see fig. 4A and annotated fig. 4B), the longitudinal center axis dividing the tongue into a medial segment (medial tongue portion 118; see annotated fig. 4B; para. 0135) having a medial segment width (see annotated fig. 4B) defined from a point on the longitudinal center axis to the medial edge (see annotated fig. 4B; para. 0135), and a lateral segment (lateral tongue portion 120; see annotated fig. 4B; para. 0135) having a lateral segment width (see annotated fig. 4B) defined from the point on the longitudinal center axis to the lateral edge (see annotated fig. 4B; para. 0135), the lateral segment width being different from the medial segment width at said point on the longitudinal center axis (tongue 11 is asymmetrical along the longitudinal center axis, and the lateral segment width is greater than the medial segment width at said point on the longitudinal center axis; see annotated fig. 4B; paras. 0135, 0137).
Bock does not explicitly disclose the cut-out is shaped and positioned to receive therein at least a portion of medial malleolus of the wearer.  However, Bock does disclose that the asymmetry of the tongue reflects the asymmetry of the ankle of the user (para. 0137), and the cut-out appears to be positioned in a region corresponding to a medial malleolus of the wearer (see fig. 4A and annotated fig. 4B).  Therefore, one of ordinary skill in the art would recognize that the cut-out of Bock as shown in annotated Fig. 4B is shaped and positioned to receive therein at least a portion of medial malleolus of the wearer.  Therefore, it would have been obvious to one of ordinary skill in the art to have recognized that Bock’s void meets the claimed requirement.
Regarding claim 2, Bock discloses the skate as defined in claim 1, and further discloses wherein the lateral segment width is greater than the medial segment width at the point on the longitudinal center axis (tongue 11 is asymmetrical along the longitudinal center axis, and the lateral segment width is greater than the medial segment width at said point on the longitudinal center axis; see annotated fig. 4B; paras. 0135, 0137).
Regarding claim 3, Bock discloses the skate as defined in claim 1, and further discloses wherein the cut-out being located at a position between 40% and 90% of the length of the tongue measured from the lower end (see annotated fig. 4B).
Regarding claim 4, Bock discloses the skate as defined in claim 1, and further discloses wherein the medial segment width is defined from the point on the longitudinal center axis to the recessed medial edge (see annotated fig. 4B), the medial segment width being less than the lateral segment width at the point on the longitudinal center axis (see annotated fig. 4B).
Regarding claim 6, Bock discloses the skate as defined in claim 1, and further discloses wherein the tongue includes a folding zone (around opening 134 along a transverse direction of the tongue; figs. 4B-4C; paras. 0139, 0140, 0142) extending between the medial and lateral edges and defining a folding axis being transverse to the longitudinal center axis (see annotated fig. 4B), the upper and lower ends of the tongue being foldable towards one another about the folding axis (outer tongue shell 130 and tongue lining 128 are made of foldable materials; figs. 4B-4C; paras. 0139, 0140, 0142).
Regarding claim 7, Bock discloses the skate as defined in claim 6, and further discloses wherein the folding zone is disposed between the upper and lower ends of the tongue (see annotated fig. 4B) to position the folding axis above the top surface of the foot and in alignment with a dorsiflexion-plantarflexion axis of the foot (for improving the flexibility of the tongue 111 upon a dorsiflexion or plantar flexion of the foot; see annotated fig. 4B; para. 0140).
Regarding claim 9, Bock discloses the skate as defined in claim 1, and further discloses wherein the skate is an ice skate (ice skate 12; fig. 1B; paras. 0074, 0091).
Bock does not explicitly disclose the shell of the boot is more rigid than the tongue.  However, it has been common practice to use a more rigid material for a shell of a skate boot for more protection and a less rigid material for a tongue for more comfort and flexibility.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the materials of the shell of the boot and the tongue, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred materials that is on the basis of its suitability for the intended use.  In other words, using a more rigid material for the shell and a less rigid material for the tongue would have been an "obvious to try" approach because the use of such materials is not of innovation but of ordinary skill and common sense.
Claims 5, 18-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US 2005/0229436 A1) in view of Merle (US 5,946,826 A).
Regarding claim 5, Bock discloses the skate as defined in claim 1, but does not disclose wherein the tongue further comprises a tab disposed on the lateral segment adjacent to the upper end of the tongue, the tab extending outwardly from the lateral edge in a direction away from the longitudinal center axis, the tab being positionable between the top surface of the foot and an underside of the lateral side portion of the shell.  However, Merle teaches a boot (ski boot; fig. 1; col. 4, ll. 7-9, 27-30) having a tongue (tongue 16, 17; fig. 1; col. 4, ll. 43-47), wherein the tongue comprises a tab (a lateral tab 15 on a lateral side; figs. 1-2; col. 4, ll. 65-68) disposed only on a lateral segment (lateral tab 15 disposed only on lateral segment 17; see figs. 1-2; col. 4, ll. 7-9) adjacent to an upper end of the tongue (see figs. 1-2), the tab extending outwardly from a lateral edge in a direction away from a longitudinal center axis (see figs. 1-2; col. 4, ll. 65-67; col. 5, ll. 1-5), the tab being positionable between a top surface of the foot and an underside of a lateral side portion of a shell (free end 15' with gripping projection 19 engaged inside of shell 1; see figs. 1-2; col. 4, ll. 65-67; col. 5, ll. 1-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tongue as disclosed by Bock, with wherein the tongue further comprises a tab disposed only on the lateral segment adjacent to the upper end of the tongue, the tab extending outwardly from the lateral edge in a direction away from the longitudinal center axis, the tab being positionable between the top surface of the foot and an underside of the lateral side portion of the shell, as taught by Merle, in order to provide a constant maintenance of the tongue with respect to a contiguous flank of the rear portion of the shell base that encircles the ankle while guaranteeing the conditions of constant enveloping, imperviousness and comfort (Merle; col. 2, ll. 57-67; col. 3, ll. 1-2).
Regarding claim 18, Bock discloses a skate boot (skate boot 112; fig. 4A; para. 0133) comprising a shell (enclosure for a foot, not including the tongue; figs. 1A, 4A; paras. 0077, 0133) defining a foot receiving portion (see fig 4A; paras. 0077, 0133) and a tongue (tongue 11; figs 4A-4B; para. 0135) mounted within the boot (see fig. 4A; para. 0135), the tongue comprising: 
an upper end (see annotated fig. 4A; para. 0135), a lower end (see annotated fig. 4A; para. 0135), a medial edge (corresponding to medial tongue portion 118, which extends outwardly from the central tongue portion substantially towards the sagittal plane of the user; see annotated fig. 4B; paras. 0065-0066, 0135) and a lateral edge (corresponding to lateral tongue portion 120, which extends outwardly from the central tongue portion substantially away from the sagittal plane of the user; see annotated fig.4B; paras. 0065-0066, 0135), a longitudinal center axis of the tongue (see annotated fig. 4B; para. 0135) extending between the upper and lower ends and spaced substantially equidistantly between segments of the medial and lateral edges (at points along a central axis of central tongue portion 122; see annotated fig. 4B; para. 0135), the longitudinal center axis dividing the tongue into a medial segment (medial tongue portion 118; see annotated fig. 4B; para. 0135) and a lateral segment (lateral tongue portion 120; see annotated fig. 4B; para. 0135), the medial and lateral segments being asymmetrical about the longitudinal center axis (tongue 11 is asymmetrical along the longitudinal center axis; see annotated fig. 4B; paras. 0135, 0137); and
the tongue being asymmetric (tongue 11 is asymmetrical along the longitudinal center axis; see annotated fig. 4B; paras. 0135, 0137).
Bock does not disclose wherein a tab disposed only on the lateral segment adjacent to the upper end of the tongue, the tab extending outwardly from the lateral edge in a direction away from the longitudinal center axis.  However, Merle teaches a boot (ski boot; fig. 1; col. 4, ll. 7-9, 27-30) having a tongue (tongue 16, 17; fig. 1; col. 4, ll. 43-47), wherein the tongue comprises a tab (a lateral tab 15; figs. 1-2; col. 4, ll. 65-68) disposed on a lateral segment (lateral segment 17; see figs. 1-2; col. 4, ll. 7-9) adjacent to an upper end of the tongue (see figs. 1-2), the tab extending outwardly from a lateral edge in a direction away from a longitudinal center axis (see figs. 1-2; col. 4, ll. 65-67; col. 5, ll. 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tongue as disclosed by Bock, with wherein the tongue further comprises a tab disposed on the lateral segment adjacent to the upper end of the tongue, the tab extending outwardly from the lateral edge in a direction away from the longitudinal center axis, as taught by Merle, in order to provide a constant maintenance of the tongue with respect to a contiguous flank of the rear portion of the shell base that encircles the ankle while guaranteeing the conditions of constant enveloping, imperviousness and comfort (Merle; col. 2, ll. 57-67; col. 3, ll. 1-2).
Regarding claim 19, Bock and Merle, in combination, disclose the skate boot as defined in claim 18, and Bock further discloses wherein the medial segment has a medial segment width (see annotated fig. 4B) defined from a point on the longitudinal center axis to the medial edge (see annotated fig. 4B; para. 0135), and the lateral segment has a lateral segment width (see annotated fig. 4B) defined from the point on the longitudinal center axis to the lateral edge (see annotated fig. 4B; para. 0135), the lateral segment width being different from the medial segment width at the point on the longitudinal center axis (tongue 11 is asymmetrical along the longitudinal center axis, and the lateral segment width is greater than the medial segment width at said point on the longitudinal center axis; see annotated fig. 4B; paras. 0135, 0137), the lateral segment width being greater than the medial segment width at the point on the longitudinal center axis (tongue 11 is asymmetrical along the longitudinal center axis, and the lateral segment width is greater than the medial segment width at said point on the longitudinal center axis; see annotated fig. 4B; paras. 0135, 0137).
Regarding claim 20, Bock and Merle, in combination, disclose the skate boot as defined in claim 18, and Bock further discloses wherein the medial edge of the tongue has a recessed segment having a recessed medial edge (see annotated fig. 4B), the recessed medial edge being closer to the longitudinal center axis than a remainder of the medial edge (see annotated fig. 4B), the recessed medial edge delimiting a void (see annotated fig. 4B), the medial segment width being defined from a point on the longitudinal center axis to the recessed medial edge (see annotated fig. 4B), the medial segment width being less than the lateral segment width at the point on the longitudinal center axis (see annotated fig. 4B).
Bock does not explicitly disclose the void is shaped and positioned to receive therein at least a portion of medial malleolus of the wearer.  However, Bock does disclose that the asymmetry of the tongue reflects the asymmetry of the ankle of the user (para. 0137).  Therefore, one of ordinary skill in the art would recognize that the void of Bock as shown in annotated Fig. 4B is shaped and positioned to receive therein at least a portion of medial malleolus of the wearer.  Therefore, it would have been obvious to one of ordinary skill in the art to have recognized that Bock’s void meets the claimed requirement.
Regarding claim 21, Bock and Merle, in combination, disclose the skate boot as defined in claim 18.  Bock does not disclose wherein the tab is disposed on the lateral segment at a position greater than 50% of the length of the tongue measured from the lower end.  However, Merle teaches wherein the tab is disposed on a lateral segment (as addressed above for instant claim 18) at a position greater than 50% of a length of the tongue measured from a lower end of the tongue (see fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the position of the tab of the modified tongue, with wherein the tab is disposed on the lateral segment at a position greater than 50% of the length of the tongue measured from the lower end as taught by Merle, in order to provide a suitable position for the tab for coupling the tongue to a rear shell portion of the shoe upper thereby providing a constant maintenance of the tongue with respect to a contiguous flank of the rear portion of the shell base that encircles the ankle while guaranteeing the conditions of constant enveloping, imperviousness and comfort (Merle; col. 2, ll. 57-67; col. 3, ll. 1-2) 
Regarding claim 22, Bock and Merle, in combination, disclose the skate boot as defined in claim 18, and Bock further discloses wherein the tongue further comprising a folding zone (around opening 134 along a transverse direction of the tongue; figs. 4B-4C; paras. 0139, 0140, 0142) extending between the medial and lateral edges and defining a folding axis being transverse to the longitudinal center axis (see annotated fig. 4B), the upper and lower ends of the tongue being foldable towards one another about the folding axis (outer tongue shell 130 and tongue lining 128 are made of foldable materials; figs. 4B-4C; paras. 0139, 0140, 0142), the folding zone being disposed between the upper and lower ends of the tongue (see annotated fig. 4B) to position the folding axis in alignment with a dorsiflexion-plantarflexion axis of a foot (for improving the flexibility of the tongue 111 upon a dorsiflexion or plantar flexion of the foot; see annotated fig. 4B; para. 0140).
Regarding claim 24, Bock and Merle, in combination, disclose the skate boot as defined in claim 18, and Bock further discloses wherein the tongue has at least two comfort features disposed thereon (openings 134 for improving flexibility; fig. 4B; para. 0140).
Bock does not disclose wherein the at least two comfort features including the tab.  However, as addressed above for the instant claim 18, Merle teaches a comfort feature which is the tab.  Therefore, by combination of Bock and Merle, the modified tongue would have the at least two comfort features including the tab.
Regarding claim 25, Bock and Merle, in combination, disclose the skate boot as defined in claim 24, and Bock further discloses wherein the at least two comfort features include a recessed segment (see annotated fig. 4B) disposed on the medial segment at a third location of the tongue (see annotated fig. 4B), the recessed segment having a recessed medial edge (see annotated fig. 4B), the recessed medial edge being closer to the lateral edge than a remainder of the medial edge (see annotated fig. 4B), the recessed medial edge delimiting a void (see annotated fig. 4B).
Bock does not explicitly disclose the void is shaped to receive therein at least a portion of medial malleolus of the wearer.  However, Bock does disclose that the asymmetry of the tongue reflects the asymmetry of the ankle of the user (para. 0137).  Therefore, one of ordinary skill in the art would recognize that the void of Bock as shown in annotated Fig. 4B is shaped to receive therein at least a portion of medial malleolus of the wearer.  Therefore, it would have been obvious to one of ordinary skill in the art to have recognized that Bock’s void meets the claimed requirement.
Regarding claim 26, Bock and Merle, in combination, disclose the skate as defined in claim 25, and Bock further discloses wherein the recessed segment is disposed on the medial segment at a position between 40% and 90% of the length of the tongue measured from the lower end (see annotated fig. 4B).
Claims 8, 10-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US 2005/0229436 A1) in view of Koh (US 5,946,825 A).
Regarding claim 8, Bock discloses the skate as defined in claim 1, and further discloses wherein the tongue has an inner surface (inner surface of outer shell 130; see figs. 4B-4C; para. 0139) to face towards the top surface of the foot (see figs. 4A-4C), and an exposed outer surface (outer surface of outer shell 130; see figs. 4B-4C; para. 0139), the tongue further comprising a protrusion (lining 128; 4B-4C; para. 0139) extending from the inner surface towards the top surface of the foot (figs. 4B-4C; para. 0139), the protrusion being positioned on the lateral segment of the tongue (see annotated fig. 4B) to overlay a portion of lateral metatarsals of the foot of the wearer (see annotated figs. 4A-4B).
Bock does not disclose wherein the protrusion being positioned only on the lateral segment of the tongue, the protrusion forming an additional thickness on part of the lateral segment of the tongue to fill a void created underneath the lateral segment of the tongue.  However, Koh teaches a tongue (tongue 80; fig. 4; col. 4, ll. 17-26) for a shoe comprising an inner surface (see fig. 4) and an exposed outer surface (see fig. 4), and a protrusion (formed by a single protrusion of multiple protrusions 88 together with a cloth inner layer 86 on a lateral side of the tongue; fig. 4; col. 4, ll. 54-59) extending from an inner surface of the tongue towards a top surface of a foot (fig. 4; col. 4, ll. 54-59), wherein the protrusion being positioned only on a lateral segment of the tongue (the single protrusion 88 only on a lateral side of the tongue; fig. 4), the protrusion forming an additional thickness on part of the lateral segment of the tongue to fill a void created underneath the lateral segment of the tongue (fig. 4; col. 4, ll. 54-59).  Bock and Koh are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tongue as disclosed by Bock, with wherein tongue further comprising a protrusion, the protrusion being positioned only on the lateral segment of the tongue extending from an inner surface of the tongue towards a top surface of the foot, the protrusion forming an additional thickness on part of the lateral segment of the tongue to fill a void created underneath the lateral segment of the tongue, as taught by Koh, in order to provide additional cushioning function to the lateral side of the wearer's foot which is subject to pressure during skating and also aid in discerning whether the tongue has a reduced capability for effectively cushioning the foot (Koh; col. 4, ll. 59-67; col. 5, ll. 1-9). 
Regarding claim 10, Bock discloses a tongue (tongue 11; figs 4A-4B; para. 0135) adapted to be mounted within a boot of a skate (fig. 4A; para. 0135), the tongue comprising: an upper end and a lower end (see annotated fig. 4A; para. 0135), and a medial edge (corresponding to medial tongue portion 118, which extends outwardly from the central tongue portion substantially towards the sagittal plane of the user; see annotated fig. 4B; paras. 0065-0066, 0135) and a lateral edge (corresponding to lateral tongue portion 120, which extends outwardly from the central tongue portion substantially away from the sagittal plane of the user; see annotated fig.4B; paras. 0065-0066, 0135), a longitudinal center axis of the tongue (see annotated fig. 4B; para. 0135) extending between the upper and lower ends and spaced equidistantly between segments of the medial and lateral edges (along a central axis of central tongue portion 122; see annotated fig. 4B; para. 0135), the longitudinal center axis dividing the tongue into a medial segment (medial tongue portion 118; see annotated fig. 4B; para. 0135) having a medial segment width (see annotated fig. 4B) defined from a point on the longitudinal center axis to the medial edge (see annotated fig. 4B; para. 0135), and a lateral segment (lateral tongue portion 120; see annotated fig. 4B; para. 0135) having a lateral segment width (see annotated fig. 4B) defined from the point on the longitudinal center axis to the lateral edge (see annotated fig. 4B; para. 0135), the lateral segment width being different from the medial segment width at the point on the longitudinal center axis (tongue 11 is asymmetrical along the longitudinal center axis, and the lateral segment width is greater than the medial segment width at said point on the longitudinal center axis; see annotated fig. 4B; paras. 0135, 0137); and
an inner surface (inner surface of outer tongue shell 130; see figs. 4B-4C; para. 0139) and an exposed outer surface (outer surface of outer tongue shell 130; see figs. 4B-4C; para. 0139), and a protrusion extending away from the inner surface (deformable lining 128; 4B-4C; para. 0139), the protrusion positioned on the lateral segment (see annotated fig. 4B) to overlay a portion of lateral metatarsals of a foot (see annotated figs. 4A-4B).
Bock does not disclose wherein the protrusion being positioned only on the lateral segment of the tongue, the protrusion forming an additional thickness on part of the lateral segment of the tongue to fill a void created underneath the lateral segment of the tongue.  However, Koh teaches a tongue (tongue 80; fig. 4; col. 4, ll. 17-26) for a shoe comprising an inner surface (see fig. 4) and an exposed outer surface (see fig. 4), and a protrusion (formed by a single protrusion of multiple protrusions 88 together with a cloth inner layer 86 on a lateral side of the tongue; fig. 4; col. 4, ll. 54-59) extending from an inner surface of the tongue towards a top surface of a foot (fig. 4; col. 4, ll. 54-59), wherein the protrusion being positioned only on a lateral segment of the tongue (the single protrusion 88 only on a lateral side of the tongue; fig. 4), the protrusion forming an additional thickness on part of the lateral segment of the tongue to fill a void created underneath the lateral segment of the tongue (fig. 4; col. 4, ll. 54-59).  Bock and Koh are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tongue as disclosed by Bock, with wherein tongue further comprising a protrusion, the protrusion being positioned only on the lateral segment of the tongue extending from an inner surface of the tongue towards a top surface of the foot, the protrusion forming an additional thickness on part of the lateral segment of the tongue to fill a void created underneath the lateral segment of the tongue, as taught by Koh, in order to provide additional cushioning function to the lateral side of the wearer's foot which is subject to pressure during skating and also aid in discerning whether the tongue has a reduced capability for effectively cushioning the foot (Koh; col. 4, ll. 59-67; col. 5, ll. 1-9). 
Regarding claim 11, Bock and Koh, in combination, disclose the tongue as defined in claim 10, and Bock further discloses wherein the lateral segment width is greater than the medial segment width at the point on the longitudinal center axis (tongue 11 is asymmetrical along the longitudinal center axis, and the lateral segment width is greater than the medial segment width at said point on the longitudinal center axis; see annotated fig. 4B; paras. 0135, 0137).
Regarding claim 12, Bock and Koh, in combination, disclose the tongue as defined in claim 10, and Bock further discloses wherein the medial edge of the tongue has a recessed segment having a recessed medial edge (see annotated fig. 4B), the recessed medial edge being closer to the longitudinal center axis than a remainder of the medial edge (see annotated fig. 4B), the recessed medial edge delimiting a void (see annotated fig. 4B).
Bock does not explicitly disclose the void is shaped and positioned to receive therein at least a portion of medial malleolus of the wearer.  However, Bock does disclose that the asymmetry of the tongue reflects the asymmetry of the ankle of the user (para. 0137).  Therefore, one of ordinary skill in the art would recognize that the void of Bock as shown in annotated Fig. 4B is shaped and positioned to receive therein at least a portion of medial malleolus of the wearer.  Therefore, it would have been obvious to one of ordinary skill in the art to have recognized that Bock’s void meets the claimed requirement.
Regarding claim 13, Bock and Koh, in combination, disclose the tongue as defined in claim 12, and Bock further discloses wherein the medial segment width is defined from the point on the longitudinal center axis to the recessed medial edge (see annotated fig. 4B), the medial segment width being less than the lateral segment width at the point on the longitudinal center axis (see annotated fig. 4B).
Regarding claim 15, Bock and Koh, in combination, disclose the tongue as defined in claim 10, and Bock further discloses wherein the tongue further comprising a folding zone (around opening 134 along a transverse direction of the tongue; figs. 4B-4C; paras. 0139, 0140, 0142) extending between the medial and lateral edges and defining a folding axis being transverse to the longitudinal center axis (see annotated fig. 4B), the upper and lower ends of the tongue being foldable towards one another about the folding axis (outer tongue shell 130 and tongue lining 128 are made of foldable materials; figs. 4B-4C; paras. 0139, 0140, 0142).
Regarding claim 16, Bock and Koh, in combination, disclose the tongue as defined in claim 15, and Bock further discloses wherein the folding zone is disposed between the upper and lower ends of the tongue (see annotated fig. 4B) to position the folding axis in alignment with a dorsiflexion-plantarflexion axis of a foot (for improving the flexibility of the tongue 111 upon a dorsiflexion or plantar flexion of the foot; see annotated fig. 4B; para. 0140).
Regarding claim 17, Bock and Koh, in combination, disclose the tongue as defined in claim 10.  By combination of Bock and Berend, wherein the protrusion would be positioned only on the lateral segment.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bock (US 2005/0229436 A1) and Koh (US 5,946,825 A) and further in view of Merle (US 5,946,826 A).
Regarding claim 14, Bock and Koh, in combination, disclose the tongue as defined in claim 10.  Bock does not disclose wherein the tongue further comprising a tab disposed only on the lateral segment adjacent to the upper end of the tongue, the tab extending outwardly from the lateral edge in a direction away from the longitudinal center axis.  However, Merle teaches a boot (ski boot; fig. 1; col. 4, ll. 7-9, 27-30) having a tongue (tongue 16, 17; fig. 1; col. 4, ll. 43-47), wherein the tongue comprises a tab (a lateral tab 15 on a lateral side of the tongue; figs. 1-2; col. 4, ll. 65-68) disposed only on a lateral segment (the lateral tab 15 disposed only on a lateral segment 17; see figs. 1-2; col. 4, ll. 7-9) adjacent to an upper end of the tongue (see figs. 1-2), the tab extending outwardly from a lateral edge in a direction away from a longitudinal center axis (see figs. 1-2; col. 4, ll. 65-67; col. 5, ll. 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tongue as disclosed by Bock, with wherein the tongue further comprises a tab disposed on the lateral segment adjacent to the upper end of the tongue, the tab extending outwardly from the lateral edge in a direction away from the longitudinal center axis, as taught by Merle, in order to provide a constant maintenance of the tongue with respect to a contiguous flank of the rear portion of the shell base that encircles the ankle while guaranteeing the conditions of constant enveloping, imperviousness and comfort (Merle; col. 2, ll. 57-67; col. 3, ll. 1-2).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bock (US 2005/0229436 A1) and (US 5,946,826 A) and further in view of Koh (US 5,946,825 A).
Regarding claim 23, Bock and Merle, in combination, disclose the skate boot as defined in claim 18, and Bock further discloses wherein the tongue further comprising an inner surface (inner surface of outer shell 130; see figs. 4B-4C; para. 0139) and an exposed outer surface (outer surface of outer shell 130; see figs. 4B-4C; para. 0139), and a protrusion (lining 128; 4B-4C; para. 0139) extending away from an innermost surface (figs. 4B-4C; para. 0139), the protrusion being positioned on the lateral segment (lining 128 disposed on the entire inner surface, including the lateral segment; see annotated fig. 4B) to overlay a portion of lateral metatarsals of a foot (see annotated figs. 4A-4B).
Bock does not disclose wherein the protrusion being positioned only on the lateral segment of the tongue, the protrusion being disposed on the lateral segment at a position less than 50% of the length of the tongue measured from the lower end, the protrusion forming an additional thickness on part of the lateral segment of the tongue to fill a void created underneath the lateral segment of the tongue.  However, Koh teaches a tongue (tongue 80; fig. 4; col. 4, ll. 17-26) for a shoe comprising an innermost surface (see fig. 4) and an exposed outer surface (see fig. 4), and a protrusion (formed by a single protrusion 88 together with a cloth inner layer 86 on a lateral side of the tongue and closest to the toe portion of the shoe; fig. 4; col. 4, ll. 54-59) extending from the innermost surface of the tongue towards a top surface of a foot (see fig. 4; col. 4, ll. 54-59), wherein the protrusion being positioned only on a lateral segment of the tongue (the single protrusion 88 only on a lateral side of the tongue; fig. 4) at a position less than 50% of the length of the tongue measured from a lower end of the tongue (being closest to the toe portion of the shoe; fig. 4), the protrusion forming an additional thickness on part of the lateral segment of the tongue to fill a void created underneath the lateral segment of the tongue (fig. 4; col. 4, ll. 54-59).  Bock and Koh are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tongue as disclosed by Bock, with wherein the protrusion being positioned only on the lateral segment of the tongue, the protrusion being disposed on the lateral segment at a position less than 50% of the length of the tongue measured from the lower end, the protrusion forming an additional thickness on part of the lateral segment of the tongue to fill a void created underneath the lateral segment of the tongue, as taught by Koh, in order to provide additional cushioning function to the lateral side of the wearer's foot which is subject to pressure during skating and also aid in discerning whether the tongue has a reduced capability for effectively cushioning the foot (Koh; col. 4, ll. 59-67; col. 5, ll. 1-9).

    PNG
    media_image1.png
    817
    1084
    media_image1.png
    Greyscale

Annotated Fig. 4A from US 2005/0229436 A1

    PNG
    media_image2.png
    593
    1117
    media_image2.png
    Greyscale

Annotated Fig. 4B from US 2005/0229436 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Applicant's arguments have been considered but, as they are drawn to the newly amended limitations not previously examined, are moot in view of the newly modified ground(s) of rejection.
In addition, for further clarification, in respond to Applicant's remark that the amended paragraph 0071 of the instant application provides antecedent basis for claim 21, it is noted that Applicant's amendment to paragraph 0071 is drawn to a protrusion, not the tab as recited in claim 21. The tab and the protrusion are different structures according to the claimed invention.  Therefore, claim 21 still does not have sufficient antecedent basis in the specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732